956 F.2d 278
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Walter Jay THOMAS, Plaintiff-Appellant,v.Bruce DANIELS, Executive Officer of South Point, Utah StatePrison;  John Powers, Captain of Oquirrhs III, IV & V, UtahState Prison;  Weeks, Lieutenant of Oquirrh V Annex, UtahState Prison;  John Does 1-10, Utah State PrisonCorrectional Officer and/or Department of Corrections,Defendants-Appellees.
No. 91-4166.
United States Court of Appeals, Tenth Circuit.
Feb. 5, 1992.

Before LOGAN, BARRETT and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiff Walter Jay Thomas appeals the summary judgment entered against him on his complaint against state prison officials arising out of his having been placed in restrictive segregation on a temporary restriction order.   The action was taken based on inmate complaints that plaintiff had sexually assaulted them.   After ordering a Martinez report the district court entered summary judgment against plaintiff, adopting the magistrate judge's seventeen-page Report and Recommendation of August 14, 1991.   On appeal plaintiff challenges the dismissal and the court's refusal to appoint counsel to assist him on his claim.


3
An indigent in a civil case is not entitled as of right to court-appointed counsel,  Long v. Shillinger, 927 F.2d 525, 527 (10th Cir.1991), and we can find no abuse of discretion in the court's denial here.


4
Plaintiff does not controvert any of the significant facts set forth in the magistrate judge's report.   We affirm the district court's judgment for substantially the reasons stated in the magistrate judge's report.


5
In his appellate brief plaintiff appears to raise several issues not presented to the district court:  insufficiency of the Utah state prisons' provision of legal services to inmates;  an allegation concerning an attack upon plaintiff by a fellow inmate after the district court entered its order of dismissal;  an equal protection claim that punishment imposed upon the inmate who attacked plaintiff was less severe than that imposed upon plaintiff with respect to the sexual harassment charges;  and a vague claim that plaintiff's constitutional rights were violated because of the change in his classification level.   We do not consider these issues because they were not raised below.   See Farmers Insurance Co. v. Hubbard, 869 F.2d 565, 570 (10th Cir.1989).


6
AFFIRMED.


7
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3